Exhibit 10.1
Colonial Properties Trust
2010 Annual Incentive Plan
On January 26, 2010, the Executive Compensation Committee (“Compensation
Committee”) of the Board of Trustees of Colonial Properties Trust (the
“Company”) adopted an annual incentive plan for 2010 and set the specific
performance goals and business criteria for the award of 2010 incentive payments
to each of the Company’s executive officers. Such incentives are expected to be
paid in the first quarter of 2011. The intent of the performance goals and
business criteria of this plan is to align the Company’s executive management
team with the interests of the Company’s shareholders. The performance goals and
business criteria for 2010 are based on the following:

  •   The “total return” for the Company for the year (the “absolute performance
measure”);

  •   One-year “total return” for the Company as compared to an index of
comparable real estate investment trusts, or REITs (a “relative performance
measure”);

  •   Two-year “total return” for the Company as compared to an index of
comparable REITs (a “relative performance measure”); and

  •   Three-year “total return” for the Company as compared to an index of
comparable REITs (a “relative performance measure”).

For purposes of the 2010 annual incentive plan, “total return” is equal to the
share price of the Company (or the companies in the index of comparable REITs,
as the case may be) plus any dividends reinvested in the Company (or the
companies in the index of comparable REITs, as the case may be) calculated based
on reinvestment on the ex-dividend pay date.
The Company’s absolute performance measure must be positive for the plan year
for any payout to occur; however, (1) if the absolute performance measure is
negative but the Company’s total return is at least at the “median” level of
performance when compared to the one-year “total return” relative performance
measure, the Compensation Committee has discretion to pay up to 20% of the
payout calculated based on the relative performance measures’ results, and
(2) if the absolute performance measure is positive and the Company’s total
return is at least at the “median” level of performance when compared to the
one-year “total return” relative performance measure, the Compensation Committee
has the discretion to increase the award amount up to 20% of the payout
calculated based on the relative performance measures’ results.
The first 75% of each annual incentive award will automatically be payable to
the applicable participant in time-vested restricted common share awards that
will vest in three equal annual installments beginning on the first anniversary
of the grant date. In addition, 50% of all shares received by a participant with
respect to the first 75% of each annual incentive award (after the payment of
taxes, including, if applicable by the forfeiture of shares) must be held by the
participant for five years or until such participant retires.
With respect to the remaining 25% of his or her approved 2010 annual incentive
award, each participant will receive such portion of his or her award in cash
unless he or she elects to receive any or all of such remaining 25% in
restricted common shares. Each participant who elects to receive between 25% and
50% of such remaining amount in restricted common shares will receive shares
having a market value on the grant date equal to 125% of the amount received in
restricted common shares (i.e., an additional 25% in restricted common shares),
and each participant who elects to receive more than 50% of such remaining 25%
in restricted common shares will receive shares having a market value on the
grant date equal to 140% of the elected amount (i.e., an additional 40% in
restricted common shares). These restricted common share awards are subject to a
three-year vesting period— 50% will vest on the first anniversary of the grant
date and 25% will vest on each of the second and third anniversaries of the
grant date. In the event, however, that the Compensation Committee grants a
discretionary annual incentive award to a participant and the absolute
performance measure was negative, then the entire remaining 25% of the
participant’s annual incentive award will solely be payable by the Company in
restricted common shares that will vest 100% on the third anniversary of the
grant date.

 

66



--------------------------------------------------------------------------------



 



The amounts actually payable to the participants are determined based upon
whether Company performance meets the “threshold,” “median,” “target” or
“maximum” level for the relative performance measures. For each relative
performance measure, the “threshold” level is the 25th percentile, the “median”
level is the 50th percentile, the “target” level is the 75th percentile and the
“maximum” level is the 90th percentile. The relative performance measures are
weighted equally, i.e., 33.3% of any payout is based on the one-year relative
performance measure; 33.3% of any payout is based on the two-year relative
performance measure, and 33.3% of any payout is based on the three-year relative
performance measure. For the 2010 annual incentive plan, the performance payout
thresholds were set as follows:

  •   for the Chairman and Chief Executive Officer, the “threshold” level pays
at a maximum of 1% of base salary, the “median” level pays at a maximum of 100%
of base salary, the “target” level pays at a maximum of 200% of base salary, and
the “maximum” level pays at a maximum of 300% of base salary;

  •   for the President and Chief Financial Officer and the Chief Operating
Officer, the “threshold” level pays at a maximum of 1% of base salary, the
“median” level pays at a maximum of 100% of base salary, the “target” level pays
at a maximum of 150% of base salary, and the “maximum” level pays at a maximum
of 225% of base salary; and

  •   for the other executive officer participants, the “threshold” level pays
at a maximum of 1% of base salary, the “median” level pays at a maximum of 50%
of base salary, the “target” level pays at a maximum of 100% of base salary, and
the “maximum” level pays at a maximum of 150% of base salary.

With the Company’s shift to a multifamily-focused REIT, the Compensation
Committee adopted a peer group comprised solely of Multifamily REITs for
purposes of calculating the relative performance measures under the 2010 annual
incentive plan. The following peer group was selected by the Compensation
Committee for calculating the relative performance measures:
Apartment Investment & Management
Associated Estates Realty Corp.
Avalon Bay Communities, Inc.
BRE Properties, Inc.
Camden Property Trust
Equity Residential
Essex Property Trust, Inc.
Home Properties, Inc.
Mid-America Apartment Communities, Inc.
Post Properties, Inc.
United Dominion Realty Trust, Inc.
For 2010, the Compensation Committee determined that long-term incentive
compensation for the participants would continue to be provided through a
combination of share options and restricted common share awards. Amounts awarded
are expected to equal 100% of each participant’s actual annual incentive award
for the year (if any) in an equal split between option shares (which will vest
100% on the third anniversary of the grant date) and restricted common shares
(which will vest in five equal annual installments beginning on the first
anniversary of the grant date and which will be subject to a five-year holding
period). All shares issued under the 2010 annual incentive plan and options or
restricted common shares issued as long-term incentive awards are expected to be
issued under the Company’s 2008 Omnibus Incentive Plan.

 

67